Exhibit 10.3


































Rayonier Inc.
Amended and Restated
Executive Severance Pay Plan












































Human Resources
December 31, 2016







90586109.9


 
 




--------------------------------------------------------------------------------








RAYONIER INC.
EXECUTIVE SEVERANCE PAY PLAN
1.    Purpose
The Compensation and Management Development Committee of the Board of Directors
of Rayonier Inc. recognizes that, as with many publicly held corporations, there
exists the possibility of a Change in Control of the Company. This possibility
and the uncertainty it creates may result in the loss or distraction of senior
executives of the Company, to the detriment of the Company and its shareholders.
Accordingly, the Committee has determined that appropriate steps should be taken
to assure the Company of the continued employment, attention and dedication to
duty of its senior executives-including maintaining professionalism,
indifference and objectivity in negotiating with a potential acquirer and to
seek to ensure the availability of their continued service, notwithstanding the
possibility, threat, or occurrence of a Change in Control.
Therefore, in order to fulfill the above purposes, this Executive Severance Pay
Plan is adopted and amended effective as specified in Section 17.
The definitions of capitalized terms are located in Section 8.
2.    Covered Employees
Covered employees under this Plan are those full-time, regular executive
salaried employees of the Company, who are identified and designated as Tier I
or Tier II on Appendix A attached hereto (each an "Executive"), as such Appendix
A may be amended by the Committee from time to time prior to a Change in
Control.
An Executive shall cease to be a participant in this Plan only as a result of
termination or amendment of this Plan complying with Section 13, or when he or
she ceases to be a full time employee of the Company, unless, at the time he or
she ceases to be an employee, such Executive is entitled to payment of
Separation Benefits as provided in this Plan or there has been an event or
occurrence that constitutes Good Reason after a Change in Control that would
enable Executive to terminate his or her employment and receive Separation
Benefits. An Executive entitled to payment of Separation Benefits under the Plan
shall remain a participant in the Plan until the full amount of the Separation
Benefits has been paid to Executive.
3.    Upon a Qualifying Termination
A.
Qualifying Termination. If, within two years following a Change in Control, (a)
an Executive terminates his or her full time employment for Good Reason, or (b)
the Company terminates an Executive's full time employment, the Executive shall
be provided Scheduled Severance







1
 

 
90586109.9

--------------------------------------------------------------------------------





Pay and Additional Severance (collectively, “Separation Benefits”) in accordance
with the terms of this Plan, except that Separation Benefits shall not be
payable where Executive:
•
is terminated for Cause;

•
voluntarily resigns (including normal retirement), other than for Good Reason;

•
voluntarily fails to return from an approved leave of absence (including a
medical leave of absence); or

•
terminates employment as a result of Executive's death or Disability.

Any non-excepted termination is a "Qualifying Termination."
B.
Definitions Related to Qualifying Termination. For purposes of this Section 3,
the following terms have the indicated definitions:

"Cause" shall mean with respect to any Executive: (i) the willful and continued
failure of Executive for a period of ninety (90) days to perform substantially
Executive's duties with the Company (other than any such failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Executive by the Board of Directors of
the Company that specifically identifies the manner in which the Board believes
that Executive has not substantially performed Executive's duties, or (ii) the
engaging by Executive in illegal conduct or gross misconduct that is
demonstrably injurious to the Company. For purposes of this definition, no act
or failure to act on the part of Executive shall be considered "willful" unless
it is done, or omitted to be done, by Executive without reasonable belief that
Executive's action or omission was in the best interests of the Company. Any act
or failure to act based upon authority given pursuant to a resolution duly
adopted by the Board of Directors or upon the instructions of the Chief
Executive Officer or a senior officer of the Company or based upon the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by Executive in good faith and, in the best interests of the Company.
An Executive shall be deemed to have engaged in illegal conduct and shall be
subject to termination for Cause if Executive has been indicted or charged by
any prosecuting agency with the commission of a felony.
"Disability" shall mean an illness or injury that has prevented Executive from
performing his or her duties (as they existed immediately prior to the illness
or injury) on a full-time basis for 180 consecutive business days.
"Good Reason" shall mean, with respect to any Executive: (i) the assignment to
Executive of any duties inconsistent in any respect with Executive's position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities immediately before the Change in Control, or any
other action by the Company that results in a significant diminution in such
position, authority, duties or responsibilities, excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by the Company promptly after receipt of notice thereof given by
Executive; (ii) any material






2
 

 
90586109.9

--------------------------------------------------------------------------------





reduction in Executive's Base Pay, opportunity to earn annual bonuses or other
compensation or employee benefits, other than as a result of an isolated and
inadvertent action not taken in bad faith and that is remedied by the Company
promptly after receipt of notice thereof given by Executive; (iii) the Company's
requiring Executive to relocate his or her principal place of business to a
place which is more than thirty-five (35) miles from his or her previous
principal place of business; or (iv) any purported termination of this Plan
otherwise than as expressly permitted by this Plan. Notwithstanding the
foregoing, no termination shall be deemed to be for Good Reason unless (1)
Executive gives written notice to the Company of the event or condition claimed
to constitute Good Reason within ninety (90) days of the first occurrence of
such event or condition, (2) the Company fails to cure such event or condition
within thirty (30) days of such notice, and (3) Executive gives a notice of
termination specifying a date of termination not later than one hundred and
twenty (120) days after delivery by Executive of the written notice to the
Company of the event or condition claimed to constitute Good Reason.


4.    Plan Benefits
For purposes of this Plan, “Plan Benefits” consist of (i) Scheduled Severance
Pay calculated as provided in Section 4A, (ii) Additional Severance calculated
as provided in Section 4B and Section 4C, and (iii) Equity Benefits as provided
in Section 4D. The Company shall pay the Scheduled Severance Pay and Additional
Severance to Executive in a lump sum not later than ten (10) days after the
Effective Date of the Executive’s Qualifying Termination; provided that, no
portion of the Scheduled Severance Pay or Additional Severance that is payable
on account of an Executive’s Separation from Service shall be paid earlier than
the end of the Separation Delay Period if the payment is on account of such
Separation from Service and at that date the Executive is a Specified Employee;
provided that, such delay in payment shall not apply to any portion of the
Scheduled Severance Pay or Additional Severance that is excepted from such delay
under the Code Section 409A Rules as a Short-Term Deferral or Separation Pay.
The Company shall pay the Equity Benefits as provided in Section 4D upon the
Executive’s Qualifying Termination; provided that, no portion of the Equity
Benefits that is payable as a result of the Executive’s Separation from Service,
shall be paid prior to the end of the Separation Delay Period if on the date of
such Separation from Service the Executive was a Specified Employee; and
provided further that, such delay in payment shall not apply to any such amounts
that are excepted from such delay under the Code Section 409A Rules as
Short-Term Deferrals or Separation Pay.
A.
An Executive’s “Scheduled Severance Pay” is the product of the Executive’s Base
Pay times the Executive’s Applicable Tier Multiplier.

B.
An Executive’s “Additional Severance” is the sum of the Executive’s Benefits
Continuation Amount, calculated as provided in Section 4C below, and the
Executive’s Bonus Severance, calculated as provided in this Section 4B.

(i)
An Executive’s “Bonus Severance” is the product of the Executive’s Applicable
Bonus times the Executive’s Applicable Tier Multiplier, together with an
additional amount equal to the Executive’s Current Pro-rata Bonus.







3
 

 
90586109.9

--------------------------------------------------------------------------------





(1)
An Executive’s “Applicable Bonus” is the greatest of (A) the average of the
bonus amounts actually paid to the Executive under the Rayonier annual incentive
bonus plan (the “Bonus Plan”) in the three year period comprised of the year of
the Qualifying Termination and the two immediately preceding calendar years, (B)
the Executive’s Target Bonus Award under the Bonus Plan for the year in which
the Change in Control takes place or (C) the Executive’s Target Bonus Award
under the Bonus Plan in the year of Qualifying Termination. The Executive’s
Applicable Bonus shall be determined without regard to any election the
Executive may have made to defer receipt of all or any portion thereof as if
there had been no deferral election in effect.

(2)
An Executive’s “Current Pro-rata Bonus” is equal to the product of the
Executive’s Applicable Bonus times a fraction the numerator of which is the
number of months or portion thereof lapsed in the then current year prior to the
Qualifying Termination and the denominator of which is twelve.

C.
Benefits Continuation Amounts. The Executive’s Benefits Continuation Amount is
the sum of the Executive’s Retirement Savings Adjustment and Other Benefits
Adjustment. The Executive’s Retirement Savings Adjustment shall be in addition
to amounts to which Executive is entitled under the Retirement Plan for Salaried
Employees of Rayonier Inc., the Retirement Plan for Salaried Employees of ITT
Corporation, the Rayonier Investment and Savings Plan for Salaried Employees and
the Supplemental Plans (collectively, the "Retirement Plans"), in effect on the
Effective Date of the Qualifying Termination. (Capitalized terms in this Section
4C that are not otherwise defined here or elsewhere in this Plan shall have the
meaning ascribed to them in the applicable Retirement Plans.)

(i)
An Executive’s “Retirement Savings Adjustment” is an amount equal to the excess
of (X) over (Y), where (X) is the “Equivalent Actuarial Value” of the benefit to
which Executive would have been entitled under the terms of the Retirement
Plans, without regard to "vesting" thereunder, had Executive accumulated an
additional 3 years of eligibility service as a fully vested participant in the
Retirement Plans and an additional 3 years of benefit service in all the
Retirement Plans other than the Retirement Plan for Salaried Employees of ITT
Corporation and the ITT Supplemental Plans and as if Executive were 3 years
older, solely for purposes of benefit eligibility and determining the amount of
reduction in benefit on account of payment commencing prior to the Executive's
normal retirement date, and by defining Executive's “Final Average Compensation”
as equal to the greater of Executive's Base Pay on the Effective Date of
Executive's Qualifying Termination or Executive's Final Average Compensation as
determined under the terms of the Retirement Plan for Salaried Employees of
Rayonier Inc., and (Y) is the Equivalent Actuarial Value of the amounts
otherwise actually payable to Executive under the Retirement Plans. The
Equivalent Actuarial Value shall be determined using the same assumptions
utilized under the Rayonier Inc. Excess Benefit Plan upon the







4
 

 
90586109.9

--------------------------------------------------------------------------------





date of payment of the Benefits Continuation Amount and based on Executive's age
on such date.
Notwithstanding the foregoing, for purposes of calculating the Retirement
Savings Adjustment, Executive shall not be required to contribute to the
Rayonier Investment and Savings Plan for Salaried Employees (the “Savings Plan”)
or the Rayonier Inc. Excess Savings and Deferred Compensation Plan (the “Excess
Plan”) as a condition to receiving the Retirement Savings Adjustment nor shall
the Company be required to include in the Retirement Savings Adjustment amounts
attributable to contributions Executive would have made under the Savings Plan
or the Excess Plan had Executive continued to participate in those plans. The
Company shall only be obligated to include in the Retirement Savings Adjustment
the Company contributions that would have been made under the Savings Plan and
the Excess Plan had Executive continued to participate in those plans at the
level of compensation and rate of contribution in effect as of the pay date
immediately preceding the Effective Date of the Qualifying Termination, without
allocating any deemed earnings to said Company contributions.
(ii)
Other Benefits Adjustment. The “Other Benefits Adjustment” is an amount equal to
the sum of the Medical Benefits Payment and the Outplacement Services,
determined as provided in subsections (1) - (3) below.

(1)
An Executive’s “Medical Benefits Payment” is the product of the employer
contribution component of the health and welfare plans maintained for the
Executive as of the Change in Control under the applicable employee welfare
benefit plan (within the meaning of Section 3(1) of ERISA) maintained by the
Company for the benefit of the Company's employees at such date, times the
Executive’s Applicable Tier Multiplier, discounted for present value applying a
4% discount rate.

(2)
“Outplacement Services” means the cost of outplacement services, the scope and
provider of which shall be selected by Executive in his or her sole discretion,
for a period not to extend beyond twelve (12) months after the Effective Date of
Executive's Qualifying Termination, in an amount not to exceed $30,000 in the
aggregate.

D.
Equity Benefits. Company shall provide to Executive the following additional
benefits upon a Qualifying Termination of the Executive, to the extent not
actually provided under an Applicable Incentive Stock Plan of the Company
(collectively, the “Equity Benefits”). Terms used in this Section 4D not
otherwise defined in this Plan shall have the meaning assigned in the Applicable
Incentive Stock Plan.

(i)
Options. The Company shall cause (a) all of the options to purchase the Common
Shares of the Company ("Stock Options") granted to Executive prior to the
Qualifying Termination by the Company to become immediately exercisable in full
in accordance with the terms of the Applicable Incentive Stock Plan pursuant to







5
 

 
90586109.9

--------------------------------------------------------------------------------





which they were issued (provided that no Stock Option shall be exercisable after
the termination date of such Stock Option).
(ii)
Restricted Stock. The Company shall (a) cause Executive to immediately vest in
all outstanding shares of Restricted Stock that were the subject of an Award
under an Incentive Stock Plan of the Company which Restricted Stock is held by
or for the benefit of the Executive immediately prior to the Qualifying
Termination without any remaining restrictions other than those imposed by
applicable securities laws, (b) issue stock certificates in respect thereof to
Executive without a restrictive legend and (c) permit Executive to tender within
60 days of the Qualifying Termination all such Restricted Stock to the Company
and in the event of such a tender forthwith pay to the Executive the Fair Market
Value therefore.

(iii)
Performance Share Awards. In the event of a Qualifying Termination, Awards of
“Performance Shares” under all “Performance Share Award Programs” shall be
settled as follows: (a) with respect to any Award for which the applicable
Performance Period is more than 50% completed, the Performance Period shall be
deemed to end as of the Qualifying Termination and the Executive shall receive
the greater of (1) the Award resulting from utilizing the Fair Market Value in
calculating total shareholder return for the Company for purposes of measuring
Company performance with that of the comparison group under the applicable
program, and (2) the Award at 100% of target performance under the applicable
program; and (b) with respect to any Award as to which the applicable
Performance Period is not more than 50% completed, the Executive shall receive
the Award at 100% of target performance under the applicable program.
Performance Shares due hereunder shall be settled in cash and paid on the basis
of the Fair Market Value.

(iv)
Coordination with Incentive Stock Plans. Any amounts paid hereunder shall be an
offset against amounts otherwise due from the Company under the Applicable
Incentive Stock Plan in respect of the same Award covered herein.

(v)
Coordination with Section 409A. If at any time the payment of an Equity Benefit
would be deemed to be payable to an Executive as a result of the Executive’s
Separation from Service, payment of such Equity Benefit shall not be made
earlier than the end of the Separation Delay Period where on the date of the
Separation from Service the Executive was a Specified Employee; provided that,
such delay in payment shall not apply to any portion of the Equity Benefit that
is excepted from such delay under the Code Section 409A Rules as a Short-Term
Deferral, Separation Pay or otherwise







6
 

 
90586109.9

--------------------------------------------------------------------------------





5.    Dispute Resolution
A.
In the event any dispute arises between Executive and the Company as to the
validity, enforceability and/or interpretation of any right or benefit afforded
by this Plan, at Executive's option such dispute shall be resolved by binding
arbitration proceedings in accordance with the rules of the American Arbitration
Association. The arbitrators shall presume that the rights and/or benefits
afforded by this Plan which are in dispute are valid and enforceable and that
Executive is entitled to such rights and/or benefits. The Company shall be
precluded from asserting that such rights and/or benefits are not valid, binding
and enforceable and shall stipulate before such arbitrators that the Company is
bound by all the provisions of this Plan. The burden of overcoming by clear and
convincing evidence the presumption that Executive is entitled to such rights
and/or benefits shall be on the Company. The results of any arbitration shall be
conclusive on both parties and shall not be subject to judicial interference or
review on any ground whatsoever, including without limitation any claim that the
Company was wrongfully induced to enter into this agreement to arbitrate such a
dispute.

The Company shall pay the cost of any arbitration proceedings under this Plan.
Executive shall be entitled (within two (2) business days of requesting such
advance) to an advance of the actual legal fees and expenses incurred by such
Executive in connection with such proceedings and Executive shall be obligated
to reimburse the Company for such fees and expenses in connection with such
arbitration proceedings only if it is finally and specifically determined by the
arbitrators that Executive's position in initiating the arbitration was
frivolous and completely without merit.
B.
In the event Executive is required to defend in any legal action or other
proceeding the validity or enforceability of any right or benefit afforded by
this Plan, the Company will pay any and all actual legal fees and expenses
incurred by such Executive regardless of the outcome of such action and, if
requested by Executive, shall (within two business days of such request) advance
such expenses to Executive. The Company shall be precluded from asserting in any
judicial or other proceeding commenced with respect to any right or benefit
afforded by this Plan that such rights and benefits are not valid, binding and
enforceable and shall stipulate in any such proceeding that the Company is bound
by all the provisions of this Plan.

C.
Amounts payable by the Company under this Section 5 shall in the first instance
be paid by the trustee under the trust established by that certain Trust
Agreement, known as the “Legal Resources Trust” authorized by the Compensation
and Management Development Committee on July 20, 2001, to the extent such
amounts were previously transferred by the Company to the trustee of the Legal
Resources Trust.







7
 

 
90586109.9

--------------------------------------------------------------------------------





6.    Covenants of Executive
A.
As a condition to the receipt of a designated portion of the Equity Benefits and
the other Plan Benefits otherwise payable hereunder (such portion, the “Covenant
Amount”) and in consideration thereof, Executive shall be deemed to have made
and be bound by the “Change in Control Covenants” (defined below), which at the
request of the Company shall be acknowledged by Executive in a simple
declarative statement “I hereby confirm that I am bound by the Change in Control
Covenants” attested to in writing by the Executive. The Covenant Amount shall be
equal to so much of the identified amount payable in cash as the Company shall
designate in a written notice to Executive given within thirty (30) days of the
Qualifying Termination; provided that, the Covenant Amount shall not exceed an
amount equal to the Base Pay of Executive immediately before the Qualifying
Termination, multiplied by the Executive’s Applicable Tier Multiplier and
determined by the Company in good faith to be reasonable compensation for the
Change in Control Covenants. By way of explanation and clarification, the
Covenant Amount shall not be an additional payment beyond whatever is otherwise
provided for within this Plan; rather, a portion of the payments that the
Executive will otherwise receive hereunder shall be allocated as the Covenant
Amount. An Executive who receives a benefit under this Plan cannot opt to forego
making the Change in Control Covenants.

B.
The Executive’s “Change in Control Covenants” are the Confidentiality Covenants
set forth in this Section 6B.

(i)
Confidentiality Covenants. While employed by the Company following the Change in
Control, and for a period of two (2) years following a Qualifying Termination
(the “Confidential Information Period”), Executive covenants that Executive
shall not disclose or make available to any person or entity any “Confidential
Information” (as defined below) and shall not use or cause to be used any
Confidential Information for any purpose other than fulfilling Executive’s
employment obligations to the Company, without the express prior written
authorization of the Company. For this purpose, “Confidential Information” means
all information about the Company relating to any of its products or services or
any phase of operations, including, without limitation, business plans and
strategies, trade secrets, know-how, contracts, financial statements, pricing
strategies, costs, customers and potential customers, vendors and potential
vendors, marketing and distribution information, business results, software,
hardware, databases, processes, procedures, technologies, designs, concepts,
ideas, and methods not generally known through legitimate means to any of its
competitors with which Executive became acquainted during the term of employment
by the Company. Confidential Information also includes confidential information
of third parties made available to the Company on a confidential basis, but does
not include information which is generally known to the public without breach by
Executive, (b) was given to Executive by a third party without any obligation of
confidentiality, or (c) was obtained or independently developed by Executive
prior to or following employment by the Company without the use of information
that is otherwise Confidential Information.







8
 

 
90586109.9

--------------------------------------------------------------------------------





C.
Remedies Limited to Equitable Relief. By accepting payment of the Covenant
Amount, Executive shall be deemed (a) to have acknowledged that in the event
Executive breaches any of the Change in Control Covenants, the damages to the
Company would be irreparable and that the Company shall have the right to seek
injunctive and/or other equitable relief in any court of competent jurisdiction
to enforce the Change in Control Covenants and (b) to have consented to the
issuance of a temporary restraining order to maintain the status quo pending the
outcome of any proceeding. The foregoing shall be the exclusive remedy of the
Company for a breach of the Change in Control Covenants and under no
circumstances shall the Company be entitled to seek return of all or any portion
of the Covenant Amount or of any other amount payable hereunder, nor shall the
Company be awarded or accept monetary damages for any such breach.



7.    Section 280G Cutback
A.
Notwithstanding any provision of this Plan to the contrary, in the event that
the payments and other benefits payable under this Plan or otherwise payable to
an Executive under any other plan, program, arrangement or agreement maintained
by the Company or one of its affiliates (i) would constitute an “excess
parachute payment” (as defined under Code Section 280G) and (ii) would be
subject to the excise tax imposed by Section 4999 of the Code, then such
payments and other benefits shall be payable either (x) in full or (y) in a
reduced amount that would result in no portion of such payments and other
benefits being subject to the excise tax imposed under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state, and local income taxes and the excise tax imposed by Section 4999 of the
Code, results in the receipt by such Executive on an after-tax basis, of the
greatest amount of severance benefits under this Plan or otherwise,
notwithstanding that all or some portion of such severance benefits may be
taxable under Section 4999 of the Code.

B.
The determination of whether it is necessary to decrease a payment or benefit to
be paid under this Plan must be made in good faith by a nationally recognized
certified public accounting firm (the “Accounting Firm”) selected by the
Company. This determination will be conclusive and binding upon the Executive
and the Company. In the event that the Accounting Firm is serving as accountant
or auditor for the individual, entity, or group effecting the Change in Control,
the Company shall appoint another nationally recognized certified public
accounting firm to make the determination required under this Plan. The Company
shall bear all fees of the Accounting Firm. If a reduction is necessary, the
Executive will have the right to designate the particular payment or benefit to
be reduced or eliminated so that no portion of the payment or benefit to be paid
to the Executive will be an excess parachute payment subject to the deduction
limits under Section 280G of the Code and the excise tax under Section 4999 of
the Code. However, no payment of “deferred compensation” (as defined under
Treasury Regulation Section 1.409A-1(b)(1), after giving effect to the
exemptions in Treasury Regulation Sections 1.409A-1(b)(3) through (b)(12)) may
be reduced to the extent that a reduction can be made to any payment or benefit
that is not “deferred compensation.”







9
 

 
90586109.9

--------------------------------------------------------------------------------





8.    Definitions
The following terms used in this Plan have the indicated meaning:
“Additional Severance” with respect to an Executive means the sum of Executive’s
Benefits Continuation Amount and Executive’s Bonus Severance as set forth in
Section 4B.
“Applicable Bonus” has the definition set forth in Section 4B(i)(1).
“Applicable Incentive Stock Plan” means the 2004 Rayonier Incentive Stock and
Management Bonus Plan, as amended, or the Rayonier Incentive Stock Plan, as
amended, as the context dictates, as in effect immediately prior to a Change in
Control.
“Applicable Tier Multiplier” means three (3) for Tier I Executives and two (2)
for Tier II Executives.
“Award” has the meaning set forth in the Applicable Incentive Stock Plan, as the
context requires.
“Base Pay” means the annual base salary rate payable to Executive at the
Effective Date of the Qualifying Termination, including compensation converted
to other benefits under a flexible pay arrangement maintained by the Company or
deferred pursuant to a written plan or agreement with the Company, provided
that, such annual base salary rate shall in no event be less than the highest
annual base salary rate paid to Executive at any time during the twenty-four
(24) month period immediately preceding the Change in Control.
“Benefits Continuation Amount” with respect to an Executive means the amount
calculated as provided in Section 4C and payable upon a Qualifying Termination.
“Bonus Plan” has the definition set forth in Section 4B(i)(1).
“Bonus Severance” with respect to an Executive means the sum of the amount
calculated under Section 4B(i)(1) and the Current Pro-rata Bonus calculated
under Section 4B(i)(2), and payable upon a Qualifying Termination.
“Cause” has the definition provided in Section 3B.
“Change in Control” means the occurrence of any one or more of the following
events:
(i)
subject to the conditions contained in the final paragraph of this definition,
the filing of a report on Schedule 13D with the Securities and Exchange
Commission pursuant to Section 13(d) of the Act disclosing that any person,
other than the Company or any employee benefit plan sponsored by the Company, is
the beneficial owner (as the term is defined in Rule 13d-3 under the Act)
directly or indirectly, of securities representing 50 percent or more of the
total voting power represented by the Company’s then outstanding Voting
Securities (calculated as provided in paragraph (d) of Rule 13d-3 under the Act
in the case of rights to acquire Voting Securities); or







10
 

 
90586109.9

--------------------------------------------------------------------------------





(ii)
the purchase by any person, other than the Company or any employee benefit plan
sponsored by the Company, of shares pursuant to a tender offer or exchange offer
to acquire any Voting Securities of the Company (or securities convertible into
such Voting Securities) for cash, securities, or any other consideration,
provided that after consummation of the offer, the person in question is the
beneficial owner, directly or indirectly, of securities representing fifty
percent (50%) or more of the total voting power represented by the Company’s
then outstanding Voting Securities (all as calculated under clause (i)); or

(iii)
the approval by the shareholders of the Company, and the subsequent occurrence,
of (A) any consolidation or merger of the Company in which the Company is not
the continuing or surviving corporation (other than a merger of the Company in
which holders of Common Shares of the Company immediately prior to the merger
have the same proportionate ownership of Common Shares of the surviving
corporation immediately after the merger as immediately before), or pursuant to
which Common Shares of the Company would be converted into cash, securities, or
other property, or (B) any sale, lease, exchange, or other transfer (in one
transaction or a series of related transactions) of all or substantially all the
assets of the Company; or

(iv)
a change in the composition of the Board of the Company at any time during any
consecutive 24-month period such that “continuing directors” cease for any
reason to constitute at least a 70 percent majority of the Board.

For purposes of this definition of “Change in Control,” the term “Voting
Securities” means any securities of the Company that vote generally in the
election of members of the Board and the term “continuing directors” means those
members of the Board who either were directors at the beginning of a consecutive
24-month period or were elected during such period by or on the nomination or
recommendation of at least a 70 percent majority of the then-existing Board. So
long as there has not been a Change in Control within the meaning of clause
(iv) above, the Board may adopt by a 70 percent majority vote of the “continuing
directors” a resolution to the effect that the occurrence of an event described
in clause (i) (a “Clause (i) Event”) does not constitute a “Change in Control”
(an “Excluding Resolution”) or a resolution to the effect that the occurrence of
a Clause (i) Event does constitute a “Change in Control” (an” Including
Resolution”). The adoption of an Excluding Resolution with respect to any Clause
(i) Event shall not deprive the Board of the right to adopt an Including
Resolution with respect to such Clause (i) Event at a later date. A Clause
(i) Event shall not in and of itself constitute a “Change in Control” until the
earlier of (x) the effective date of an Including Resolution with respect
thereto or (y) the passage of a period of 30 calendar days after the occurrence
thereof without an Excluding Resolution having been adopted with respect
thereto; notwithstanding the adoption of an Excluding Resolution within the
30-day period referred to in (y), an Including Resolution may subsequently be
adopted with respect to the relevant Clause (i) Event while it continues to
exist, in which event a “Change in Control” shall be deemed to have occurred for
purposes of this definition upon the effective date of such Including
Resolution. The provisions of this paragraph of the definition of “Change in
Control” relate only to situations where a Clause (i) Event has occurred and no
Change in Control within the meaning of clause (ii), (iii), or (iv) of the
preceding paragraph has occurred, and nothing in this paragraph shall derogate
from the principle that the occurrence of an event described in clause (ii),
(iii), or (iv) of the preceding






11
 

 
90586109.9

--------------------------------------------------------------------------------





paragraph shall be deemed an immediate Change in Control regardless of whether
or not a Clause (i) Event has occurred and an Excluding Resolution or Including
Resolution become effective.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and “Code Section 409A Rules" shall mean Section 409A of the Code and the
final regulations and other IRS guidance promulgated thereunder, as in effect
from time to time.
“Committee” means the Compensation and Management Development Committee of the
Board of Directors of the Company.
“Company” means Rayonier Inc. and any successor to, or assignee of, the business
or assets thereof that becomes bound by this Plan as provided in Section 10.
“Confidentiality Covenants” with respect to an Executive are the covenants set
forth in Section 6B(i) and for which purpose “Confidential Information” has the
definition set forth in Section 6B(i).
“Covenant Amount” with respect to an Executive is the cash portion of Plan
Benefits designated as provided in Section 6A.
“Current Pro-rata Bonus” has the definition set forth in Section 4B(i)(2).
“Disability” has the definition provided in Section 3B.
“Effective Date of the Qualifying Termination” is the date the Company selects
as the Executive's last day of active full-time employment.
“Equity Benefits” with respect to an Executive means the Plan Benefits payable
as provided in Section 4D upon a Qualifying Termination, for which purpose (1)
“Performance Period” and “Restricted Stock” have the meanings set forth in the
Applicable Incentive Stock Plan, and (2) “Stock Options,” “Performance Shares,”
and “Performance Share Award Programs” have the meanings set forth in Section
4D.
“Equivalent Actuarial Value” has the definition applicable under the Retirement
Plans.
“Excess Plan” has the definition provided in Section 4C(i).
“Executive” means a person identified on Appendix A, as amended from time to
time by the Committee prior to a Change in Control.
“Fair Market Value” means the value of the Stock as the Committee may determine
in good faith by reference to the price of such stock on any established stock
exchange or a national market system on the day of determination if the Stock is
so listed on any established stock exchange or a national market system. If the
Stock is not listed on any established stock exchange or a national market
system, the value of the Stock will be determined by the Committee in good
faith.
“Final Average Compensation” has the meaning applicable under the Retirement
Plans.
“Good Reason” has the definition provided in Section 3B.






12
 

 
90586109.9

--------------------------------------------------------------------------------





“Legal Resources Trust” has the definition provided in Section 5C.
“Medical Benefits Payment” means the amount calculated in accordance with
Section 4C(ii)(1).
“Other Benefits Adjustment” has the definition in Section 4C(ii).
“Outplacement Services” has the definition set forth in Section
4C(ii)(3).“Performance Shares” and “Performance Share Award Programs” mean the
right to receive contingent performance shares or performance shares (or other
Awards) to be made at the end of a performance period under programs adopted by
the Committee under Section 6 of the Applicable Incentive Stock Plan under which
such program was authorized, upon attainment of the comparative performance
measures provided for in such program.
“Plan Benefits” has the definition provided in Section 4.
“Plan Change” has the definition set forth in Section 13
“Plan” means this Executive Severance Pay Plan effective as provided in Section
17.
“Qualifying Termination” has the definition provided in Section 3A.
“Retirement Plans” has the definition provided in Section 4C.
“Retirement Savings Adjustment” with respect to an Executive means the amount
calculated in accordance with Section 4C(i), for which purpose “normal
retirement date” means the first of the month that coincides with or follows
Executive's 65th birthday.
“Savings Plan” has the definition set forth in Section 4C(i).
“Scheduled Severance Pay” with respect to an Executive means the amount
calculated as provided in Section 4A and payable upon a Qualifying Termination.
“Separation Benefits” as provided in Section 3A means with respect to an
Executive means the sum of the Executive’s Scheduled Severance Pay and
Additional Severance payable in respect of a Qualifying Termination.
“Separation Delay Period” shall mean the six month period following the date of
a Executive’s Separation from Service (or such other applicable period as may be
provided for by Section 409A(a)(2)(B)(i) of the Code as in effect at the time),
or earlier upon the death of the Executive, such that any payment delayed during
the Separation Delay Period is to be paid on the first business day of the
seventh month following the Separation from Service or, if earlier, such
Executive’s death.
“Separation from Service” and “Separation Pay” and “Short-Term Deferral” and
“Specified Employee” shall have the respective meanings assigned such terms
under the Code Section 409A Rules.
“Severance Trust” has the definition provided in Section 11. “Stock” has the
meaning set forth in the applicable Incentive Stock Plan.






13
 

 
90586109.9

--------------------------------------------------------------------------------





“Supplemental Plans” means any excess benefit plan, within the meaning of
Section 3(36) of the Employee Retirement Income Security Act of 1974, as
amended, and the regulations thereunder (“ERISA”), or any supplemental executive
retirement plan or other employee pension benefit plan, within the meaning of
Section 3(2) of ERISA, not intended to be qualified under Section 401 (a) of the
Code, maintained by the Company or by ITT Corporation, subject to the terms and
conditions of such plans, in which the Executive is entitled to benefits by
virtue of his employment with the Company or prior employment by ITT
Corporation.
“Target Bonus Award” means the standard bonus target percentages of base
salaries, as defined under the Bonus Plan for the respective executive salary
grades as determined pursuant to Company base salary compensation schedules in
effect for eligible executives at a 100 percent performance factor as of
December 31 of the year in which the Change in Control takes place.
“Tier I” or “Tier II” means the designation assigned to an Executive on Appendix
A as adopted and in effect immediately prior to a Change in Control.
9.    Release
No Separation Benefits will be provided under this Plan unless Executive
executes and delivers to the Company a mutual release, satisfactory to the
Company, in which Executive discharges and releases the Company and the
Company's directors, officers, employees, and employee benefit plans from all
claims (other than for benefits, to which Executive is entitled under this Plan
or any Company employee benefit plan) arising out of Executive's employment or
termination of employment and the Company discharges and releases Executive from
any and all claims arising out of Executive's employment or termination of
employment with the Company.
10.    Successor to Company
This Plan shall bind any successor of the Company, its assets, or its businesses
(whether direct or indirect, by purchase, merger, consolidation, or otherwise),
in the same manner and to the same extent that the Company would be obligated
under this Plan if no succession had taken place.
In the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by this Plan, the Company shall
require such successor expressly and unconditionally to assume and agree to
perform the Company's obligations under this Plan, in the same manner and to the
same extent that the Company would be required to perform if no such succession
had taken place.
11.    Administration of Plan/Coordination with Severance Trust
The Company is the Named Fiduciary for the Plan under ERISA. The Committee is
the Plan Administrator, which shall have the exclusive right to interpret this
Plan, adopt any rules and regulations for carrying out this Plan as may be
appropriate and, except as otherwise provided in this Plan, decide any and all
matters arising under this Plan. All interpretations and decisions by the
Committee shall be final, conclusive and binding on all parties affected
thereby.






14
 

 
90586109.9

--------------------------------------------------------------------------------





Amounts payable by the Company under this Plan (except under Section 5) may be
made by direction of the Company to the trustee under the trust established by
that certain Trust Agreement for the Rayonier Inc. Supplemental Senior Executive
Pay Plan and for the Change in Control Agreement for W. Lee Nutter authorized by
the Compensation and Management Development Committee on July 20, 2001 (the
“Severance Trust”), to the extent such amounts were previously transferred by
the Company to the trustee of the Severance Trust, but shall be deemed to have
been paid only upon receipt by the Executive.
12.    Claims Procedure
If an employee or former employee makes a written request alleging a right to
receive benefits under this Plan or alleging a right to receive an adjustment in
benefits being paid under the Plan, the Company shall treat it as a claim for
benefit. All claims for benefit under the Plan shall be sent to the Company’s
Senior Vice President, Administration, or such other officer as may be
designated by the Committee, and must be received within thirty (30) days after
termination of employment. If the Company determines that any individual who has
claimed a right to receive benefits, or different benefits, under the Plan is
not entitled to receive all or any part of the benefits claimed, it will inform
the claimant in writing of its determination and the reasons therefor in terms
calculated to be understood by the claimant. The notice will be sent within
ninety (90) days of the claim unless the Company determines additional time, not
exceeding ninety (90) days, is needed. The notice shall make specific reference
to the pertinent Plan provisions on which the denial is based, and describe any
additional material or information as necessary. Such notice shall, in addition,
inform the claimant what procedure the claimant should follow to take advantage
of the review procedures set forth below in the event the claimant desires to
contest the denial of the claim. The claimant may within ninety (90) days
thereafter submit in writing to the Company a notice that the claimant contests
the denial of his or her claim by the Company and desires a further review. The
Company shall within sixty (60) days thereafter review the claim and authorize
the claimant to appear personally and review pertinent documents and submit
issues and comments relating to the claim to the persons responsible for making
the determination on behalf of the Company. The Company will render its final
decision with specific reasons therefor in writing and will transmit it to the
claimant within sixty (60) days of the written request for review, unless the
Company determines additional time, not exceeding sixty (60) days, is needed,
and so notifies the employee. If the Company fails to respond to a claim filed
in accordance with the foregoing within sixty (60) days or any such extended
period, the Company shall be deemed to have denied the claim. If the appeal is
denied, the Committee’s written notification to the claimant shall set forth:
(1) the specific reason for the adverse determination; (2) specific reference to
pertinent provisions on which the Committee based its adverse determination; (3)
a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies, of, all documents, records and other
information relevant to the claimant’s claim for benefits; and (4) a statement
that the claimant has a right to bring a civil action under Section 502(a) of
ERISA.
13.    Termination or Amendment
The Committee or the Company's Board of Directors may amend or terminate this
Plan (a "Plan Change") at any time, except that no such Plan Change may reduce
or adversely affect Separation






15
 

 
90586109.9

--------------------------------------------------------------------------------





Benefits for any Executive who has a Qualifying Termination within two years of
the effective date of such Plan Change provided that Executive was a Covered
Employee under this Plan on the date of the Plan Change; provided that (a) a
change in Appendix A prior to a Change in Control shall not be deemed to be a
Plan Change and (b) an Executive by accepting any benefit under this Plan that
was introduced prior to a Change in Control and not available prior to the Plan
Change, shall be deemed to have waived the two-year limitation. Notwithstanding
the foregoing, for two years after the occurrence of a Change in Control event,
this Plan may not be terminated or amended until after all Executives who become
entitled to any payments hereunder shall have received such payments in full.
Any extension, amendment, or termination of this Plan in accordance with the
foregoing shall be made in accordance with the Company's charter and bylaws and
applicable law, and shall be evidenced by a written instrument signed by a duly
authorized officer of the Company, certifying that such action has been taken.
14.    Plan Supersedes Prior Plans
This Plan supersedes and replaces all prior severance policies, plans, or
practices maintained by the Company with respect to all Covered Employees other
than individualized written agreements executed by the Company and Executive.
15.    Unfunded Plan Status
This Plan is intended to be an unfunded plan maintained primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees, within the meaning of Section 401 of ERISA. All
payments pursuant to the Plan shall be made from the general funds of the
Company and no special or separate fund shall be established or other
segregation of assets made to assure payment. No Executive or other person shall
have under any circumstances any interest in any particular property or assets
of the Company as a result of participating in the Plan. Notwithstanding the
foregoing, the Company may but shall not be obligated to create one or more
grantor trusts, such as the Legal Resources Trust and the Severance Trust, the
assets of which are subject to the claims of the Company's creditors, to assist
it in accumulating funds to pay its obligations under the Plan.
16.    Miscellaneous
Except as provided in this Plan, Executive shall not be entitled to any notice
of termination or pay in lieu thereof.
In cases where Severance Pay is provided under this Plan, pay in lieu of any
unused current year vacation entitlement will be paid to Executive in a lump
sum.
This Plan is not a contract of employment, does not guarantee any Executive
employment for any specified period and does not limit the right of the Company
to terminate the employment of any Executive at any time.
The section headings contained in this Plan are included solely for convenience
of reference and shall not in any way affect the meaning of any provision of
this Plan.






16
 

 
90586109.9

--------------------------------------------------------------------------------





If, for any reason, any one or more of the provisions or part of a provision
contained in this Plan shall be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Plan not held so invalid,
illegal or unenforceable, and each other provision or part of a provision shall
to the full extent consistent with law remain in full force and effect.
17.    Adoption Date and Amendment
This Plan was first adopted effective March 1, 1994. On May 16, 1997, changes to
the Plan were approved effective as of June 1, 1997. Subsequently on July 18,
1997, additional changes to the Plan were approved effective retroactive to June
1, 1997.
On September 2, 2005, this amended and restated Plan was approved and adopted
and renamed the Rayonier Inc. Executive Severance Pay Plan, effective as of that
date, and on December 6, 2007, the Plan was amended to make certain changes to
reflect the Code Section 409A Rules. In February 2015, additional changes were
made and the Plan was amended and restated. Effective as of December 31, 2016,
the Plan was again amended and restated.












17
 

 
90586109.9